                 Case 2:20-mj-01002 Document 3 Filed 06/16/20 Page 1 of 1


                                                        U.S. Department of Justice

                                                        United States Attorney

                                                        Eastern District of Pennsylvania

Amanda R. Reinitz                                      615 Chestnut Street
Direct Dial: (215) 861-8496                            Suite 1250
Facsimile: (215) 861- 8618                             Philadelphia, Pennsylvania 19106-4476
E-mail Address: amanda.reinitz@usdoj.gov               (215) 861-8200




                                                       June 16, 2020


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

          Re:       United States v. Lore-Elisabeth Blumenthal – 20-1002

Dear Clerk:

        Please unimpound the Complaint in regard to the above-captioned case. The Complaint was
filed on June 13, 2020.
                                                   Very truly yours,

                                                       WILLIAM M. McSWAIN
                                                       United States Attorney



                                                       /s Amanda R. Reinitz
                                                       Amanda R. Reinitz
                                                       Assistant United States Attorney
